COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



JAMES SCOTT,

                           Appellant,

v.

RENEE KING,

                            Appellee.

§

§

§

§

§

No. 08-04-00333-CV

Appeal from the

County Court at Law No. 7

of El Paso County, Texas

(TC#2003-2808)




MEMORANDUM OPINION

           On March 30, 2005 this Court provided notice that it had received notice that no
financial arrangements for preparation of the clerk’s record in connection with this case had
been made by Appellant.  It also provided notice that the clerk’s record was due no later than
February 15, 2005.  It further indicated its intent to dismiss the case pending before this
Court under Tex. R. App. P. 37.3(b) for the reason that Appellant has failed to file  the clerk’s
record and appeared to no longer desire to prosecute the appeal.  The notice provided that
Appellant must show grounds for continuing the appeal by April 9, 2005.  On April 14, 2005
our office received a response which indicated that all previously requested information had
been sent by Appellant.  No clerk’s record has been provided  in this case and said was due
on February 15, 2005.  This Court, pursuant to Tex. R. App. P. 42.3, and on its own motion,
hereby dismisses this appeal for want of prosecution.
           We therefore dismiss this appeal.
                                                                  RICHARD BARAJAS, Chief Justice
May 19, 2005

Before Barajas, C.J., McClure, and Chew, JJ.